COURT OF APPEALS OF VIRGINIA


Present:    Judges Bumgardner, Humphreys and Senior Judge Hodges


AT&T CORPORATION
                                             MEMORANDUM OPINION*
v.   Record No. 2457-01-4                         PER CURIAM
                                              FEBRUARY 19, 2002
ROBIN ROXANNE VANSKIVER


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Thomas E. Dempsey; Joseph F. Giordano;
             Semmes, Bowen & Semmes, P.C., on briefs), for
             appellant.

             (William S. Sands, Jr.; Duncan and Hopkins,
             P.C., on brief), for appellee.


     AT&T Corporation (employer) contends the Workers'

Compensation Commission erred in finding Robin Roxanne Vanskiver

(claimant) proved that (1) her disability from May 18, 2000

through June 18, 2000 was causally related to her compensable

bilateral carpal tunnel syndrome; and (2) her massage therapy

was necessary and causally related to her compensable bilateral

carpal tunnel syndrome.     Upon reviewing the record and the

parties' briefs, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.

Rule 5A:27.




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                                  I.

     On appeal, employer contends claimant's evidence failed to

prove that her disability from May 18, 2000 through June 18,

2000 was causally related to her compensable bilateral carpal

tunnel syndrome.   However, employer did not contest this issue

before the commission.   On review, the full commission

specifically noted employer stipulated that claimant's

disability, if any, was causally related to her compensable

disease.   Accordingly, we will not consider this issue for the

first time on appeal.    See Rule 5A:18.

                                  II.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Factual findings made by the commission will be upheld on appeal

if supported by credible evidence.       See James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     The commission held that the medical record sufficiently

established that massage therapy was reasonable and necessary to

maintain claimant's ability to work and function.      In so ruling,

the commission found as follows:

           Dr. [Margit L.] Bleeker has continuously
           recommended massage therapy as a method to
           maintain the claimant's ability to function
           and to control her ongoing symptoms. On
           March 4, 1999, Dr. Bleeker confirmed that
           massage therapy was medically necessary and

                                 - 2 -
          causally related to the occupational
          disease. In November 2000, she reiterated
          that the claimant's myofascial pain syndrome
          resulted from bilateral carpal tunnel and
          cubital tunnel releases and that she
          required continuous treatment. The Deputy
          Commissioner accorded more weight to the
          treating physician's opinion, and the record
          is insufficient to reverse this
          determination. We disagree with the
          employer's assertions that the claimant has
          received extensive palliative care with no
          change in her condition, and that since she
          has reached MMI, massage therapy has little
          value. As stated, the treating physician
          has continued to prescribe a certain
          modality of treatment and to emphasize its
          benefits and necessity. Dr. Bleeker's notes
          reveal objective physical findings and that
          the claimant suffers from pain which
          fluctuates with her activities. In fact,
          Dr. [Michael] Shear noted that ceasing
          massage therapy would increase the
          claimant's symptoms.

     Claimant's testimony and Dr. Bleeker's medical records and

opinions constitute credible evidence to support the

commission's findings.   As fact finder, the commission was

entitled to give more probative weight to the opinion of the

treating neurologist, Dr. Bleeker, regarding the reasonableness,

necessity, and causation of the massage therapy, than to the

contrary opinion of Dr. Shear, who examined claimant on one

occasion at employer's request.   "Questions raised by

conflicting medical opinions must be decided by the commission."

Penley v. Island Creek Coal Co., 8 Va. App. 310, 318, 381 S.E.2d
231, 236 (1989).



                               - 3 -
     Because credible evidence supports the commission's finding

that the massage therapy was reasonable, necessary, and causally

related to claimant's compensable occupational disease, we will

not disturb it on appeal.

     For these reasons, we affirm the commission's decision.

                                                       Affirmed.




                              - 4 -